Citation Nr: 1527961	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability.

2.  Entitlement to service connection for loss of taste, to include as secondary to service-connected loss of sense of smell.

3.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, attorney





ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had service in the Army Reserves, with periods of active duty for training (ACDUTRA) from August 1979 to February 1980 and from September 1990 to October 1990.  He also had periods of inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In relevant part, the March 2011 rating decision denied service connection for depression and loss of taste.  The August 2012 rating decision granted service connection for COPD and assigned a 10 percent disability rating. Effective September 2, 1999.  

The United States Court of Appeals for Veterans Claims has held that claims for service connection for one psychiatric disorder encompasses claims of service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has characterized the claim as shown on the title page.

The Board notes that in an August 2007 decision, the Board denied entitlement to service connection for a psychiatric disability.  In order for VA to review the merits of the claim, he must submit new material evidence.  The Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). As such, the issue has been captioned as set forth above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his loss of taste is secondary to his service-connected loss of smell.  The Veteran was afforded a VA examination in September 2010 for smell and taste.  However, the examiner noted that the examination was not for sense of taste.  Thereafter, in a November 2010 addendum opinion, the examiner determined that the Veteran's loss of taste was less likely as not caused by or a result of his service-connected loss of smell.  In support of his opinion, the examiner noted that: the taste and smell pathways are interconnected for a neurologic standpoint; the etiologies for loss of taste and smell are the same; and the Veteran had multiple reasons/conditions for his loss of taste and smell.  The Board finds that the addendum opinion is inadequate to determine the claim of service connection for loss of taste.  In this regard, the examiner did not provide a diagnosis for a disability manifested by loss of taste.  He also failed to provide an opinion as to whether the condition was aggravated by the Veteran's service connected loss of smell.  Thus on remand, an additional VA examination should be provided.

In the Veteran's October 2013 substantive appeal (VA Form 9) for his service-connected COPD, he reported that the condition had worsened.  The Board notes that most recent examination for the appellant's lung disability was in August 2012.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the petition to reopen the claim of serivce connection for a psychiatric disability, the Veteran contends that the condition is secondary to his sevice-connected loss of smell and COPD.  The Vetean was afforded a VA examination in November 2010.  The examiner noted diagnoses of dementia and anxiety disorder.  Although the examiner determined that the Veteran's psychiatric disabilities were less likely as not caused by or a result of his loss of sense of smell and were related to his nonservice-connected Parkinson's disease, he did not provide an opinion regarding aggravation of the psychiatric disabilities by the service-connected disabilities.  Moreover, there is no opinion as to whether any diagnosed psychiatric disability is caused or aggravated by the Veteran's service-connected COPD.  As such, an additional VA examination should be provided on remand. 

Lastly, in a Report of General Information dated in January 2014, it was noted that the Veteran received treatment from the VA medical center in Birmingham, Alabama from 2010 to the present.  The most recent records associated with the claims file are dated in 2013.  Outstanding VA treatment records should be obtained on remand.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for a psychiatric disability, COPD and for loss of taste.

2.  Schedule the Veteran for a VA examination to determine the etiology of any disability manifested my loss of taste.  The claims folder, including this remand must be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.

Thereafter, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that loss of taste is related to military service?

b.  Is it at least as likely as not (a 50 percent probability or more) that loss of taste was caused by the Veteran's service-connected loss of smell? 

c.  Is it at least as likely as not (a 50 percent probability or more) that loss of taste was aggravated by (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected loss of smell?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability.  The claims folder, including this remand must be reviewed by the examiner and such review should be noted in the examination report. 

The examiner is to identify all psychiatric disabilities found.  Thereafter, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any psychiatric disability is related to military service?

b.  Is it at least as likely as not (a 50 percent probability or more) that the any psychiatric disability was caused by the Veteran's service-connected loss of smell and COPD? 

c.  Is it at least as likely as not (a 50 percent probability or more) that any psychiatric disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected loss of smell and COPD?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for an appropriate VA examination, to determine the severity of his COPD.  The claims folder, including this remand must be reviewed by the examiner and such review should be noted in the examination report. 

On PFT, the examiner should identify pre and post-bronchodilator findings for FEV-1, FVC, and DLCO (SB).  If a DLCO(SB) test is not included, the examiner should state why the DLCO(SB) test would not be useful or valid in this particular case.

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




